         Case 2:19-cv-01467-ACA Document 43 Filed 09/05/20 Page 1 of 2               FILED
                                                                            2020 Sep-05 PM 05:26
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


           IN THE UNITED STATED DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JEFFCOAT ENTERPRISES, INC.,)
                           )
     Plaintiff,            )
                           )
v.                         )                     CASE NUMBER.:
                           )                     2:19-cv-01467-ACA
LINVILLE MEMORIAL FUNERAL )
HOME, INC., BRAD LINVILLE, )
and MADONNA LINVILE,       )
                           )
     Defendants.           )


                      SATISFACTION OF JUDGMENT


       COMES NOW Plaintiff and states to this Honorable Court the judgment

entered against the Defendants along with the negotiated attorney fees have been

paid in full.

       Respectfully submitted this 5th day of September    , 2020.




                                    s/Wesley L. Phillips
                                    Wesley L. Phillips (PHI053)
                                    Vincent L. Adams (ADA071)
                                    Attorneys for Plaintiff

OF COUNSEL:
SHELNUTT & VARNER, P.C.
113 Rainbow Industrial Blvd.
Rainbow City, AL 35906
Telephone: (205) 383-3585
wphillips@shelnuttlawfirm.com
       Case 2:19-cv-01467-ACA Document 43 Filed 09/05/20 Page 2 of 2




OF COUNSEL:
ADAMS LAW GROUP, LLC
2100 SouthBridge Parkway, Ste 650
Birmingham, Alabama 35209
Telephone: (205) 414-7421
Facsimile: (866) 729-9203


                        CERTIFICATE OF SERVICE

    I certify that I have served a copy of the foregoing on all parties and/or
attorneys of record by electronic filing with CM/ECF system this 5th day of
September , 2020.

Brian M. Clark
WIGGINS CHILDS PANTAZIS
FISHER GOLDFARB LLC
The Kress Building
301 Nineteenth Street North
Birmingham, Alabama 35203
Attorney for Defendants Linville Memorial
Funeral Home and Brad Linville

Roger C. Appell
LAW OFFICE OF ROGER C. APPELL
301 19th Street North
Birmingham, Alabama 35203
Attorney for Defendant Madonna Linville


                                             s/Wesley L. Phillips   _
                                            OF COUNSEL




                                       2
